Citation Nr: 0513448	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
40 percent for status post suprapubic prostatectomy for 
prostate cancer.

2.  Entitlement to an initial compensable disability rating 
for impotence.

3.  Entitlement to an initial compensable disability rating 
for a scar of the forehead.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in part, granted service connection for 
residuals of a prostatectomy, impotence, and a scar of the 
forehead and assigned noncompensable disability ratings.  

In January 2004, the RO increased the veteran's disability 
rating for status post suprapubic prostatectomy for prostate 
cancer from noncompensable to 40 percent.  However, the 
veteran's appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The issue of entitlement to a disability rating greater than 
40 percent for status post suprapubic prostatectomy for 
prostate cancer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. The veteran's service connected impotence does not result 
in deformity of the penis.

3.  The veteran's service connected scar of the forehead is 3 
centimeters long, nontender and nonadherent, smooth, darker 
than the surrounding skin, and slightly depressed; there is 
minimal underlying tissue loss and no cheloid formation.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating 
for impotence have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic 
Code 7522 (2004).

2.  The criteria for an initial compensable disability rating 
for a scar of the forehead prior to August 30, 2002 have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2002).

3. The criteria for a disability rating of 10 percent for a 
scar of the forehead from August 30, 2002, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected impotence and 
scar are more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991). 


Impotence
 
The veteran's impotence is currently rated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7522 (2004).  Under this provision, a 20 percent 
disability rating will be assigned when there is deformity of 
the penis with loss of erectile power.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  In this regard, it is 
important to note that as a result of his impotence, the 
veteran is being paid special monthly compensation for loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 
2002) and 38 C.F.R. § 3.350(a) (2004). 

The veteran was diagnosed with prostate cancer in September 
2001 and underwent a radical retropubic prostatectomy with 
bilateral pelvic lymph.  In August 2002, he was afforded a VA 
examination.  At that time the veteran reported an inability 
for vaginal penetration.  On physical examination, the 
examiner found no penile deformity.  The veteran was 
diagnosed with impotence, secondary to the prostatectomy.  

A VA examination report in November 2003 as well as numerous 
outpatient treatment reports dated from December 1999 through 
August 2003 confirms the findings in the August 2002 report.    

There is no doubt that the veteran has suffered a loss of 
erectile power, however, the prime criteria under DC 7522 is 
a deformity of the penis.  The veteran was found to have no 
penile deformity on the August 2002 examination, there is no 
other medical evidence of penile deformity, and the veteran 
has not even alleged that he has penile deformity.  
Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensably disabling under the 
schedular criteria.  

The Board notes that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  Instead, the award for such impotence is 
intended to be made solely with reference to the statutory 
amount payable for loss of use of a creative organ, and the 
veteran has received that award.  The veteran's 
representative has argued that special monthly compensation 
under 38 U.S.C.A. § 1114(k) must be provided "in addition 
to" rather than "in lieu of" schedular compensation.  This 
argument, however, is not supported by any applicable statute 
or case law.  The veteran does not meet the criteria for a 
compensable rating under DC 7522 and no higher evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic codes.  Furthermore, no higher evaluation is 
warranted based upon the veteran's receipt of special monthly 
compensation for loss of the use of a creative organ.

Scar

The veteran's scar of the forehead is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, DC 
7800 (2004).  The Board notes that during the pendency of 
this appeal, the rating criteria for evaluating scars was 
changed, effective August 30, 2002.  The veteran's disability 
claim must be rated under the older regulations prior to the 
effective date of the newer regulations and under the newer 
regulations from their effective date, unless to apply the 
newer regulations to the claim pending on their effective 
date would have a genuinely retroactive effect that the newer 
regulations do not prescribe.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) overruling Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 7-2003.  The older regulation 
must apply prior August 30,2002, because a regulation cannot 
apply prior to its effective date. 38 U.S.C.A. § 5110(g) 
(West 2002).

Prior to the revision, disfiguring scars of the head, face, 
and neck were rated as 50 percent disabling with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned for severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 10 
percent disabling. 38 C.F.R. § 4.118, DC 7800 (2002).

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, DC 7800 (2004).

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, DC 7800, Note (1) 
(2004).

Evidence relevant to the current level of severity of the 
veteran's forehead scar includes the report of a VA 
examination conducted in August 2002.  At that time, the 
examiner reported a 3-centimeter scar of the forehead.  There 
was no tenderness and no adherence to underlying tissue.  The 
texture of the scar was smooth and there was no ulceration or 
skin breakdown.  The scar was slightly depressed and there 
was minimal underlying tissue loss.  There was no cheloid 
formation.  The color of the scar was darker than the 
surrounding skin.  The examiner opined that there was minimal 
disfigurement because of the scar.  

Prior to August 30, 2002

With regard to the criteria in effect prior to August 30, 
2002, the Board finds that the veteran's forehead scar does 
not warrant a compensable rating under DC 7800. The August 
2002 VA examiner reported the veteran's scar to be nontender 
and nonadherent, smooth, and slightly depressed.  Based on 
the examination, the examiner characterized the veteran's 
scar to be minimally disfiguring.  Under the pre-August 30, 
2002 criteria, a higher evaluation of 10 percent is not 
warranted unless the evidence demonstrates moderate 
disfigurement.  The words "slight," "moderate" and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2004).  

The Board finds that the "minimal disfigurement" described 
by the August 2002 examiner is less than "moderate 
disfigurement" contemplated in the pre-August 30, 2003 
regulations.  Hence, the weight of the evidence, to include 
all of the physician's findings, supports a finding that the 
veteran's left forehead scar does not warrant a compensable 
rating prior to August 30, 2002.

From August 30, 2002

With regard to the criteria in effect from August 30, 2002, 
the Board finds that the veteran's forehead scar more nearly 
approximates the level of impairment associated with a 10 
percent evaluation.  As per DC 7800, a 10 percent evaluation 
is appropriate where the veteran has one characteristic of 
disfigurement.  According to Note (1) of DC 7800, a depressed 
scar is one of the "characteristics" contemplated in DC 
7800.  The August 2002 examiner found that the veteran's scar 
was "slightly depressed."  Therefore, in light of the 
evidence as noted above, and by resolving reasonable doubt in 
the veteran's favor, the Board concludes that the veteran's 
scar of the forehead more closely approximates the level of 
impairment warranting the higher evaluation of 10 percent 
under DC 7800.  

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran's scar is 
only minimally disfiguring.  The August 2002 VA examination 
report clearly addressed all of the criteria for each set 
relative to the veteran's forehead.  Of the eight 
characteristics of disfigurement, the findings show that only 
one criterion, "depressed on palpation," has been met, 
which is insufficient to warrant an increase.  As for the 
alternate criteria, none of the criteria for a 30 percent 
rating has been met.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars of the head, face, or neck, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R.  § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's forehead scar, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In conclusion, the Board finds that the evidence warrants a 
disability rating of 10 percent under DC 7800 for the 
veteran's scar of the forehead from August 30, 2002.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
August 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's October 2001 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this case.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records, VA medical records and multiple VA examination 
reports.  The veteran has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable rating for impotence is denied.

An initial compensable rating for a scar of the forehead, 
prior to August 30, 2002, is denied.

A disability rating of 10 percent for a scar of the forehead 
is granted from August 30, 2002, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

The VCAA, 38 U.S.C.A. §§ 5100 et seq. (West 2002), provides 
that VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for VA benefits.  
See 38 U.S.C.A. § 5103A.  This assistance specifically 
includes obtaining all relevant records VA medical records 
and obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(c)(2) and (d) (West 2002).

Voiding dysfunction is to be evaluated as urine leakage or 
frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.  
The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows: a 20 percent disability rating is 
assigned for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day; a 40 percent rating 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a 60 percent disability 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R. § 4.115a (2004).

The claims folder contains treatment reports from the VA 
Medical Center (VAMC) in Shreveport, Louisiana, dated through 
August 2003 and VA medical examinations dated in August 2002 
and November 2003 regarding the veteran's residuals from a 
prostatectomy.  

The veteran's contentions regarding his incontinence have not 
been consistent.  For example, according to an August 2003 VA 
outpatient treatment report, the veteran denied having 
incontinence.  Less than four months later, in November 2003, 
the veteran presented to a VA examination and this time 
reported incontinence requiring the wearing of absorbent 
materials which must be changed 3 to 4 times per day.  In an 
April 2004 VA Form 1-9, the veteran reported that his 
incontinence had increased in severity since the November 
2003 VA examination, requiring the wearing of absorbent 
materials which must be changed 5 to 7 times per day.  

The Board is of the opinion that it is likely that, given the 
veteran's complaints, there are further treatment records 
available from Shreveport regarding the veteran's treatment 
there which might be helpful in the adjudication of the 
veteran's claim.  If records of VA treatment are material to 
the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding treatment records from the identified 
VA facilities, following the procedures prescribed in 38 
C.F.R. § 3.159(c) (2003), as regards requesting medical 
records from Federal facilities.

Based on review of the veteran's April 2004 VA Form 1-9 
reporting an increase in the severity of his incontinence, 
the Board is of the opinion that, based on the veteran's 
statements at this time, his disability may have increased in 
severity since his last VA medical examination in November 
2003.  The Board concludes that in order to comply with VA's 
duty to assist and because the evidence of record with regard 
to the issue on appeal may be stale, he is entitled to a 
current VA examination.  This process is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should obtain copies of all 
records, both outpatient and inpatient, 
from the VAMC in Shreveport for the 
veteran's treatment from August 2003 to 
the present.

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his urinary incontinence.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should also 
opine, to the extent possible, whether 
the veteran's urinary incontinence rises 
to a level of disability necessitating 
the wearing of absorbent materials which 
must be changed more than 4 times per 
day.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


